UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 16-1484


LEANORA NELSON; SELENA NELSON CECCHINI, Natural Daughter
and Heir at Law of Rosalind Nelson deceased; JEAN NELSON
LUMSBY,

                Plaintiffs - Appellants,

          v.

LEVY CENTER LLC,

                Defendant - Appellee,

          v.

HORACE JONES; THE LAW OFFICES OF HORACE JONES; THE WILCY R.
NELSON FAMILY, LLC,

                Third Party Defendants.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.    Sol Blatt, Jr., Senior District
Judge. (9:11-cv-01184-SB)


Submitted:   October 31, 2016              Decided:   December 7, 2016


Before SHEDD, KEENAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Leanora Nelson, Selena Nelson Cecchini, Jean Nelson Lumsby,
Appellants Pro Se.    Demetri K. Koutrakos, Louis H. Lang,
CALLISON, TIGHE & ROBINSON, LLC, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Leanora   Nelson,    Selena    Nelson   Cecchini,        and    Jean    Nelson

Lumsby (collectively, “the Nelsons”) appeal from the district

court’s   order   adopting    the    recommendations      of    the    magistrate

judge and granting summary judgment in their civil action to

Defendant Levy Center LLC.           The district court determined that

dismissal of certain of the Nelsons’ claims was warranted under

the   Rooker-Feldman 1    doctrine    and   that   the    entire      action     was

barred under the applicable statute of limitations.                          We have

reviewed the record and find no reversible error in the district

court’s determination that the Nelsons’ action was barred by the

applicable    statute    of   limitations.     We   therefore         affirm     the

district court’s judgment on this basis. 2               Nelson v. Levy Ctr.

LLC, No. 9:11-cv-01184-SB (D.S.C. Mar. 30, 2016).




      1D.C. Ct. App. v. Feldman, 460 U.S. 462 (1983); Rooker v.
Fid. Tr. Co., 263 U.S. 413 (1923).
      2After the district court issued its judgment, this court
issued an opinion clarifying the scope of the Rooker-Feldman
doctrine.   Thana v. Bd. of License Comm’rs for Charles Cty.,
Md., 827 F.3d 314 (4th Cir. 2016). Because we affirm here on an
alternate basis, we find it unnecessary to consider whether the
district court’s Rooker-Feldman analysis comports with Thana.
We also reject as without merit the Nelsons’ appellate arguments
suggestive of potential bias by the district court and
suggesting that the court erred by considering matters not cited
by Levy Center LLC in its summary judgment motion.



                                       3
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   4